Citation Nr: 1108548	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  08-03 490A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to an increased initial evaluation for gastritis to include erosive esophagitis, GERD, duodenal ulcer and peptic ulcer disease, currently rated as 30 percent disabling.  

2. Entitlement to service connection for phlebitis, to include deep venous thrombosis, as secondary to service-connected polycythemia vera.  

3. Entitlement to service connection for cellulitis, as secondary to service-connected polycythemia vera.  

4. Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from June 1988 to November 1992.             

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Board remanded this matter for additional development in April 2010.    

The issue regarding the claim for a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected digestive disorder is not productive of anemia, weight loss, hemorrhages, large ulcerations or erosions, or incapacitating episodes of 10 days or more.  

2.  The Veteran's phlebitis relates to his service-connected polycythemia vera.  

3.  The Veteran's deep venous thrombosis relates to his service-connected polycythemia vera.  

4.  The Veteran's cellulitis relates to his service-connected polycythemia vera.  



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent, for the Veteran's service-connected digestive disorder, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114 Diagnostic Code 7305-7307 (2010).

2.  Residuals of phlebitis relate to the Veteran's service-connected polycythemia vera.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2010).  

3.  Residuals of deep vein thrombosis relate to the Veteran's service-connected polycythemia vera.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2010).  

4.  Residuals of cellulitis relate to the Veteran's service-connected polycythemia vera.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss whether the claims decided here have been properly developed for appellate purposes.  The Board will then address the merits of the claims, providing relevant VA law and regulations, the relevant facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been apprised of the law and regulations applicable to this matter, the evidence that would be necessary to substantiate the claims, and whether the claims have been fully developed in accordance with the Veterans Claims Assistance Act of 2000 (VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  More specifically, VA is required to notify a claimant of the evidence and information necessary to substantiate a claim and whether the claimant or the VA is expected to provide the evidence, and is required to request from the claimant any other evidence in his or her possession that pertains to the claim.  Id. 

VA provided several notification letters to the Veteran between October 2005 and April 2010.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  The Veteran was informed of the elements of his claims, and of the evidence necessary to substantiate the claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  See also Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  The Veteran was advised of the respective duties of the VA and of the Veteran in obtaining evidence needed to substantiate his claims.  VA requested from the Veteran relevant evidence, or information regarding evidence which VA should obtain.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23353 (the requirement of requesting that the claimant provide any evidence in his/her possession that pertains to the claim was eliminated by the Secretary [effective May 30, 2008] during the course of this appeal, and this change eliminates the fourth element of notice as required under Pelegrini).  And, though the Veteran was not provided with complete VCAA notification prior to each adverse rating decision on appeal, following full notification, the RO readjudicated his claims in a supplemental statement of the case of record dated in August 2010.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2007) (VCAA notice must be provided to a claimant before the initial unfavorable RO decision).  See also Overton v. Nicholson, 20 Vet. App. 427 (2006) (a timing error may be cured by a new VCAA notification letter followed by a readjudication of the claim).  Based on this background, the Board finds VA's untimely notice in this matter to be harmless error.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A.

The VCAA provides that the assistance provided by the Secretary shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary, as further defined by statute, to make a decision on the claim.  38 U.S.C.A. § 5103A.

In this matter, the Board finds that VA's duty to assist has been satisfied as well.  VA afforded the Veteran the opportunity to appear before one or more hearings to voice his contentions.  VA obtained medical records relevant to this appeal.  And the Veteran underwent VA medical examinations for his claims.           

In sum, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with VA's duties to notify or assist the Veteran in this appeal.  Therefore, the Veteran has not been prejudiced as a result of the Board deciding his claims here.

II.  The Merits to the Claim for Increased Rating

The Veteran claimed service connection for a stomach disorder on September 16, 2005.  In the August 2006 rating decision on appeal, the RO granted the Veteran's claim, finding service connection warranted for gastritis, and assigning a 10 percent disability evaluation effective the date of the Veteran's claim.  The Veteran appealed to the Board the assigned evaluation.  

During the pendency of the appeal, the RO increased the assigned rating twice.  In a January 2008 rating decision, the RO granted a 20 percent, effective the date of claim.  Then, in a January 2010 rating decision, the RO granted a 30 percent rating, also effective the date of claim.  In that decision, the RO also recharacterized the Veteran's stomach disorder to gastritis, to include erosive esophagitis, gastroesophageal reflux disease (GERD), duodenal ulcer and peptic ulcer disease.  Despite these increases, the Veteran continues to maintain entitlement to a higher rating here.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (an appellant is presumed to be seeking the maximum available benefit even where an increase is granted during the appeal period).

In this matter the Board will review the medical evidence and applicable statutory and regulatory authority to determine whether a rating in excess of 30 percent has been warranted at any time since the Veteran filed his claim for service connection in September 2005.  See Fenderson v. West, 12 Vet. App. 119 (1999) (in cases where the original rating assigned is appealed, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim).  See also 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  When the evidence is in relative equipoise, the Veteran is accorded the benefit of the doubt.  38 U.S.C.A. § 5107(b).

Disorders of the digestive system are rated under 38 C.F.R. § 4.114.  The RO originally rated the Veteran's stomach disorder under Diagnostic Code (DC) 7399-7307.  See 38 C.F.R. § 4.27 (2010) (DCs ending in 99 represent unlisted disabilities requiring rating by analogy to one of the disorders rated under the code).  The RO later rated the Veteran for his disorder under DCs 7305-7307.  See 38 C.F.R. § 4.27 (2009) (hyphenated DCs may be used to more precisely describe the disorder at issue).  

Duodenal ulcers are rated under DC 7305.  38 C.F.R. § 4.114.  This code provides for ratings of 10, 20, 40, and 60 percent.  As the Veteran has already been rated as 30 percent disabled, the Board will assess whether the 40 or 60 percent rating would apply here.  Gastritis is rated under DC 7307.  38 C.F.R. § 4.114.  This code provides for ratings of 10, 30, and 60 percent.  The Board will assess whether the criteria for a 60 percent rating would be appropriate under that DC.    

Under DC 7305, a 40 percent rating is warranted for moderately severe symptoms of impairment manifested by weight loss and anemia; or recurrent incapacitating episodes averaging ten days or more in duration at least four or more times per year.  A 60 percent rating is warranted under DC 7305 for severe symptoms of impairment manifested by pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  38 C.F.R. § 4.114, DC 7305.  Under 7307, a 60 percent rating is warranted for chronic symptoms with severe hemorrhages, or large ulcerated or eroded areas.  It is specifically provided in the code that ratings are not to be combined with each other under 38 C.F.R. § 4.114.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  See also 38 C.F.R. § 4.114 (2010) (a "single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture.").

The relevant evidence of record addressing the Veteran's disorder consists of VA treatment records dated until March 2010, VA compensation medical examination reports dated in July 2006, August 2007, and April 2009, and lay statements from the Veteran, his spouse, and his friend.  

In multiple statements of record dated since 2006, the Veteran has described the symptoms associated with his disorder.  The Veteran described his vomiting, cramping, hematemesis or melena, chest pain, stomach acid, and reflux attacks that frustrate his attempts to work and socialize.  The Board particularly notes a February 2008 statement from the Veteran, in which he claim to experience incapacitating episodes averaging 10 days or more in duration of at least four or more times per year.  See 38 C.F.R. § 4.114.  Moreover, the Board has reviewed the multiple lay statements of record from the Veteran's spouse and friend, which describe the Veteran's adverse symptomatology to include vomiting, severe pain, fatigue, social isolation, and inability to work.  

The Board notes that a layperson is generally not capable of opining on matters requiring medical knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  But lay testimony is competent to establish the presence of observable symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Here, the Veteran, his spouse, and his friend are clearly competent to attest to the Veteran's symptoms such as vomiting, pain, and fatigue.  These, and certain other similar symptoms attested to in their statements, are "observable" symptoms for the witnesses.  Their statements are of probative value therefore.

With regard to the medical evidence, the July 2006 VA examiner indicated a review of the claims file.  She noted the Veteran's complaints of cramps in his mid-stomach area, which last 1 to 1-1/2 hours at a time, 2-3 times per day.  The Veteran indicated that these cramps occur at least 10 times per year.  The examiner found no melena or hematochezia, and stated that the Veteran denied fever or chills.  He indicated some vomiting with decreased frequency and severity, and indicated no chronic diarrhea or constipation.  He denied weight loss, and the examiner noted the Veteran's weight as 210 pounds.  The Veteran did not report any circulatory disturbance or hypoglycemic reactions.  The examiner noted no acute distress, and described the Veteran as well nourished and well developed.  She found no sign of anemia, and no evidence of fat or lactose intolerance.  

The August 2007 examiner noted the Veteran's complaint of abdominal pain.  This examiner noted a June 2007 VA upper endoscopy which revealed erosive esophagitis, four edematous erosions with exudates in the antrum and the pylorus, patchy erythema, and a single superficial ulcer in the duodenal bulb.   The examiner noted evidence of record of the Veteran's intermittent nausea and vomiting, of alternating diarrhea and constipation, and of weight loss of 10 pounds in the previous year.  

The April 2009 VA examiner indicated a review of the Veteran's claims file.  This examiner reported that the Veteran described regurgitation every two hours on his worst days.  He indicated he would not experience regurgitation sometimes for 1 to 2 days at a time.  The Veteran indicated that some of his vomit is blood tinged.  He indicated diarrhea as a result of his medication, and indicated nausea several times per week, and daily severe pain.  The examiner noted a history of mild hematemesis or melena.  The examiner found no signs of anemia.  The examiner noted the Veteran's complaints of heartburn and frequent vomiting.  The examiner indicated that these problems caused the Veteran occupational difficulties and led to poor social interactions.  The examiner noted "periods of incapacitation" of 4 or more times per year, for a duration of 3 days.  The examiner noted episodes of abdominal colic, nausea, vomiting, and abdominal distention.  The examiner indicated more than 12 attacks per week, lasting up to one day.  On examination, this examiner noted no signs of significant weight loss or anemia.  The examiner described the Veteran's abdomen as soft, nondistended, with no tenderness on palpation, and without bruits or masses.  The examiner noted the spleen as non-palpable.  The examiner noted July 2007 ultrasound of the abdomen which indicated no hepatic lesions and no dilation of intrahepatic ducts, no splenomegaly, and mild non aneurismal dilation of distal abdominal aorta.  

A September 2009 report of an upper endoscopy noted evidence of esophagitis and "a few small superficial ulcers in the duodenum."  This report noted a normal stomach.  An October 2009 VA treatment record discussing the September 2009 study indicated that the findings supported the Veteran's "report of frequent emesis[.]"  The record further stated that the Veteran's erosive esophagitis is the source of his chronic nausea and vomiting.    

The Board has also reviewed the VA treatment records dated from April 2009 to March 2010.  This evidence continues to reflect the Veteran's complaints of chest pain, vomiting, diarrhea, and hematemesis.  But these record do not indicate that the Veteran developed anemia, experienced weight loss, experienced incapacitating episodes lasting 10 days, had hemorrhages, or had large ulcerations or erosions in his esophageal area.  Rather, the evidence indicates the absence of these criteria, which are provided for under DCs 7305 and 7307 for higher ratings.  The September 2009 upper endoscopy (as with a June 2007 upper endoscopy) indicated superficial duodenal ulcers.  The multiple records providing blood test results indicate no anemia.  The Veteran has gained weight since filing his claim.  In July 2006, he weighed 210 pounds.  In September 2009, he weighed 246 pounds.  And with regard to the issue of incapacitating episodes under DC 7305, the Board again notes the Veteran's statements of record claiming to have experienced incapacitating episodes of 10 or more days.  But the Board also finds these statements of limited probative value.  Although "incapacitating episodes" is not specifically defined under DC 7305, it is defined elsewhere under 38 C.F.R. § 4.114 as "a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician."  See 38 C.F.R. § 4.114, DCs 7345, 7354.  In this matter, the only medical evidence regarding incapacitating episodes is noted in the April 2009 report, which notes the episodes lasting for a duration of 3 days.  See 38 C.F.R. § 4.114, DCs 7305, 7307.  See also Espiritu, supra.    

In sum, the evidence demonstrates that the Veteran has experienced adverse symptoms due to his digestive disorder to include diarrhea, vomiting, chest pain, heartburn, reflux, and hematesis.  The evidence demonstrates that this disorder has adversely affected the Veteran's life both socially and occupationally.  But this evidence does not indicate that the criteria for higher ratings noted under DCs 7305 and 7307 have been met.  Without evidence of anemia, weight loss, hemorrhages, large ulcerations or erosions, or incapacitating episodes of 10 days or more, an increase cannot be granted here.   See 38 C.F.R. § 4.114, DCs 7305, 7307.  

The Board notes that it has reviewed other DCs under 38 C.F.R. § 4.114 to determine whether higher ratings would be warranted here.  Several other codes addressing digestive disorders do authorize ratings in excess of 30 percent.  But the Board finds application of these other codes unwarranted as the medical evidence of record does not indicate the symptomatology or disorders underlying these other DCs.  See 38 C.F.R. § 4.114, DCs 7200-7354.  See also Schafrath, supra.  

Finally, the Board notes that it has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

The Board has searched the record for evidence that the Veteran's digestive disorder causes marked interference with employment (i.e., beyond that already contemplated in the assigned evaluation), or necessitates any frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  38 C.F.R. § 3.321(b)(1); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  The evidence suggests that the Veteran's multiple service-connected disorders may affect his employability - that is why the Board is remanding this matter to the RO for a medical opinion regarding the claim for a TDIU (see below).  But, the evidence does not indicate that the Veteran cannot work solely due to his digestive disorder, or that impairment from his digestive disorder causes marked interference with his ability to work.  Secondly, the record does not indicate frequent hospitalizations.  As noted, the Veteran receives regular treatment for his polycythemia vera.  But hospitalization for the digestive disorder is not noted.  It certainly cannot be said that he has been hospitalized with frequency due solely to the digestive disorder.    

As such, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology and provides for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

III.  The Merits to the Claims for Service Connection

The Veteran claims service connection for phlebitis, to include deep venous thrombosis, and for cellulitis.  He asserts that each of these disorders is secondary to service-connected polycythemia vera.  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a).  See also Allen v. Brown, 7 Vet. App. 439 (1995).  

The record in this matter demonstrates that the Veteran has been service connected for polycythemia vera since May 2007.  The record demonstrates that the Veteran has undergone weekly phlebotomies for this disorder since 2007.  And the record shows that the phlebotomies have related to the development of phlebitis, deep vein thrombosis, and cellulitis. 

Private hospital records dated between July and October 2003 indicate a history of deep vein thrombosis in the lower right leg.  VA treatment records dated between June and July 2007 detail the Veteran's complaints of a lump on his right arm with "darkening of a vein that was painful to the touch."  These records show "hyper-pigmented, hard reddish area noted along a vein" that was "painful with light palpation."  The Veteran also complained of pain and redness along the inner aspect of his left lower leg.  These records note a history of a blood clot in the right leg.  These records reflect diagnoses of phlebitis, thrombosis, and cellulitis.  

Two medical reports address the issue of whether the Veteran's phlebotomy treatments for polycythemia vera relate to the development of phlebitis, thrombosis, and cellulitis.  

In a November 2007 VA examination report addressing the relationship between the Veteran's digestive disorder and polycythemia, the examiner stated that, "because of the hypercoagulable state of his polycythemia, he has had phlebitis of his right forearm and his left and right lower leg.  Cellulitis has also been diagnosed as a result of the phlebitis of the lower leg."  This examiner rendered an impression of "polycythemia vera with resultant superficial thrombophlebitis."  

In an April 2009 VA examination report, the examiner similarly found the Veteran's phlebotomies related to these manifestations.  This examiner stated that the site of the phlebotomy on the left antecubital region related to phlebitis and cellulitis.  Moreover, this examiner stated that phlebotomy related to a history of phlebitis in the bilateral lower extremities.  

The Board notes that the April 2009 VA examiner also stated that, during his examination of the Veteran, he found "no evidence" of phlebitis, thrombosis, or cellulitis.  Based on this statement, the Board has considered denying the Veteran's claims due to the lack of evidence of a current phlebitis, thrombosis, or cellulitis disorder.  See 38 C.F.R. § 3.303.  However, the record is clear that the cause of these disorders - the Veteran's weekly phlebotomy treatments for his polycythemia vera - continue.  And the record suggests that the Veteran continues to have residuals from these treatments.  VA treatment records dated after April 2009 repeatedly refer to edema in the affected areas.  And a June 2009 physician's note indicates thrombosis that was "not adequately treated" and a history of "[r]ecurrent (3 episodes in just over a month) superficial thrombophlebitis."  Hence, the Board finds service connection findings warranted for residuals of phlebitis, thrombosis, and cellulitis.  If the residuals are slight or nonexistent, that level of severity can then be reflected in the evaluations assigned by the RO.  38 C.F.R. § 4.1.  

In sum, the evidence of record does not preponderate against the Veteran's claims that phlebitis, thrombosis, and cellulitis relate to treatment received for polycythemia vera.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (to deny a claim on its merits, the evidence must preponderate against the claim).  As the record demonstrates, the Veteran undergoes routine phlebotomies for his polycythemia vera, and these treatments have led to phlebitis, thrombosis, and cellulitis.  See 38 C.F.R. § 3.310.  As such, service connection is warranted for these disorders.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

1.  Entitlement to an increased initial evaluation for gastritis to include erosive esophagitis, GERD, duodenal ulcer and peptic ulcer disease, is denied.    

2.  Entitlement to service connection for residuals of deep venous thrombosis in the right lower extremity is granted.    

3.  Entitlement to service connection for residuals of phlebitis in the upper and lower extremities is granted.    

4.  Entitlement to service connection for cellulitis in the left lower extremity is granted.    


REMAND

The Veteran claims entitlement to a TDIU.  He is currently eligible for a TDIU as two disorders he is service-connected for - his digestive disorder and polycythemia vera - share a common etiology and have a combined rating of 60 percent.  See 38 C.F.R. §§ 4.16a, 4.25.  Evaluations assigned for the disorders service connected in this decision - which also share a common etiology with the other two disorders - may increase the Veteran's overall disability evaluation even further.    

Certain evidence of record addresses the issue of the Veteran's employability.  The Veteran himself states throughout the record that his frequent vomiting prevents him from engaging in employment.  See Layno, supra.  And the Board notes the April 2009 examiner's comment that it is "possible" that the Veteran's digestive disorder impacts his ability to maintain employment.  

Nevertheless, the record lacks medical evaluation and opinion that addresses whether it is likely that the Veteran's disorders render him unable to maintain employment.  

As such, the Board finds a medical examination and opinion warranted into the Veteran's claim for a TDIU.    

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should undergo an appropriate VA examination to determine the effect of the Veteran's service-connected disabilities on his employability.  The examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran is unable to secure or maintain substantially gainful employment as a result of his service-connected disabilities.  The examination report must include a complete rationale for all opinions and conclusions expressed.

2.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative, if any, should be furnished a supplemental statement of the case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
	ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


